
Exhibit 10.2
 

 
FIRST AMENDMENT TO LOAN AGREEMENT




THIS FIRST AMENDMENT TO LOAN AGREEMENT (the "Amendment"), dated as of November
11, 2008, is between CONSOLIDATED MORTGAGE, LLC, a Nevada limited liability
company ("Borrower") and DESERT CAPITAL TRS, INC., a Delaware corporation (the
"Lender").


RECITALS:


A. Borrower and Lender entered into that certain Loan Agreement dated as of
November 21, 2007 (as the same may be amended or otherwise modified from time to
time, the "Agreement").
 


B.           Pursuant to the Agreement, Borrower executed that certain
Promissory Note dated as of November 21, 2007, payable to the order of Lender in
the original principal amount of $15,500,000.00 (as the same may renewed,
extended or otherwise modified from time to time, the "Note").
 
C.           The payment and performance of the liabilities and obligations of
Borrower under the Loan Documents (as defined in the Agreement), including
without limitation, the indebtedness evidenced by the Note, are secured by that
certain Pledge Agreement dated November 21, 2007 between Sandstone Equity
Investors, LLC, a Delaware limited liability company ("Sandstone") (such Pledge
Agreement as the same may be amended, supplemented or modified from time to time
is hereinafter referred to as the "Pledge Agreement").
 
D. Borrower has requested and Lender has agreed, subject to the terms and
conditions set forth herein, to modify certain terms of the Agreement.
 
E. Borrower and Lender now desire to amend the Agreement as hereinafter set
forth.
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


ARTICLE I

 
Definitions
 


Section 1.01 Definitions.   Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Agreement, as amended hereby.
 


ARTICLE II

 
Amendments
 


Section 2.01 Amendment to Section 8.  Effective as of the date hereof, Section 8
of the Agreement is hereby amended and restated to read in its entirety as
follows:
 
8. Financial Covenants.  Until the Note and all other obligations and
liabilities of Borrower and Buyer under this Loan Agreement, the other Loan
Documents and the Purchase Agreement are indefeasibly paid and finally satisfied
in full, Borrower will maintain the following financial convenants:
 
(a)           Net Worth.  Borrower will maintain, at all times, its total assets
(as adjusted by adding back all non-cash charges) less its total liabilities in
an amount not less than $2,500,000.
 
 
(b)           Fixed Charge Coverage Ratio.  Borrower will maintain as of the end
of each fiscal year commencing December 31, 2008, a ratio of (a) net income
after taxes plus depreciation, amortization, other non-cash expenses, interest
expense, lease expense and installment payments made pursuant to Section 2.2(b)
of the Purchase Agreement for the 12 month period ending with such fiscal year,
less any Distributions during such 12 month period, to (b) interest expense,
lease expense, installment payments made pursuant to Section 2.2(b) of the
Purchase Agreement, current maturities of long-term debt and current maturities
of long-term leases for such 12 month period, of not less than 1.0 to 1.0.
 


(c)           Cash Balance.  Borrower will maintain an unrestricted available
cash balance in an amount not less than $250,000 as of the end of each calendar
quarter.
 
ARTICLE III

 
Conditions Precedent
 
Section 3.01 Conditions.  The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:
 
(a) Lender shall have received all of the following, each dated (unless
otherwise indicated) the date of this Amendment, in form and substance
satisfactory to Lender:
 
(i) Note.  The Modification of Note Agreement executed by Borrower in
substantially the form of Annex 1 hereto; and
 






(ii) Additional Information.  Lender shall have received such additional
documents, instruments and information as Lender or its legal counsel, Locke
Lord Bissell & Liddell LLP may request; and
 
(b) The representations and warranties contained herein and in all other Loan
Documents, as amended hereby, shall be true and correct as of the date hereof as
if made on the date hereof;
 
(c) After giving effect to this Amendment and the Modification of Note
Agreement, no default or Event of Default shall be continuing; and
 
(d) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments, and other legal matters incident
thereto shall be satisfactory to Lender and its legal counsel, Locke Lord
Bissell & Liddell LLP.
 
ARTICLE IV

 
Ratifications, Representations and Warranties
 
Section 4.01 Ratifications.  The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect.  Borrower and Lender agree that the Agreement as amended hereby and the
other Loan Documents shall continue to be legal, valid, binding and enforceable
in accordance with their respective terms.  The Borrower further acknowledges
and agrees that the indebtedness evidenced by the Note constitutes a portion of
the Indebtedness, and is secured by and shall continue to be secured by the
Collateral.
 
Section 4.02 Representations and Warranties.  Borrower hereby represents and
warrants to Lender that (i) the execution, delivery and performance of this
Amendment and any and all other Loan Documents executed and/or delivered in
connection herewith have been authorized by all requisite action on the part of
Borrower and will not violate the limited liability agreement of Borrower, (ii)
the representations and warranties contained in the Agreement, as amended
hereby, and any other Loan Document are true and correct on and as of the date
hereof as though made on and as of the date hereof, (iii) no Event of Default
has occurred and is continuing, and (iv) Borrower is in full compliance with all
covenants and agreements contained in the Agreement as amended hereby.
 
ARTICLE V

 
Miscellaneous
 


Section 5.01 Survival of Representations and Warranties.  All representations
and warranties made in this Amendment or any other Loan Document including any
Loan Document furnished in connection with this Amendment shall survive the
execution and delivery of this Amendment and the other Loan Documents, and no
investigation by Lender or any closing shall affect the representations and
warranties or the right of Lender to rely upon them.
 
Section 5.02 Reference to Agreement.  Each of the Loan Documents, including the
Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement as amended hereby, are hereby amended so that any
reference in such Loan Documents to the Agreement shall mean a reference to the
Agreement as amended hereby.
 
Section 5.03 Expenses of Lender.  As provided in the Agreement, Borrower agrees
to pay on demand all costs and expenses incurred by Lender in connection with
the preparation, negotiation, and execution of this Amendment and the other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including without limitation the costs and fees of
Lender's legal counsel, and all costs and expenses incurred by Lender in
connection with the enforcement or preservation of any rights under the
Agreement, as amended hereby, or any other Loan Document, including without
limitation the costs and fees of Lender's legal counsel.
 
Section 5.04 Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
 
Section 5.05 APPLICABLE LAW.  THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS
EXECUTED PURSUANT HERETO SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEVADA.
 
Section 5.06 Successors and Assigns.  This Amendment is binding upon and shall
inure to the benefit of Lender and Borrower and their respective successors and
assigns, except Borrower may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of Lender.
 
Section 5.07 Counterparts.  This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
 
Section 5.08 Effect of Waiver.  No consent or waiver, express or implied, by
Lender to or for any breach of or deviation from any covenant, condition or duty
by Borrower or Sandstone shall be deemed a consent or waiver to or of any other
breach of the same or any other covenant, condition or duty.
 


Section 5.09 Headings.  The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
 
Section 5.10 ENTIRE AGREEMENT.  THIS AMENDMENT, THE AGREEMENT, THE NOTE, THE
PLEDGE AGREEMENT, THE PURCHASE AGREEMENT AND ALL OTHER INSTRUMENTS, DOCUMENTS
AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH AND THEREWITH
EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY
AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS,
WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF, AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.  THERE ARE NO ORAL AGREEMENTS
AMONG THE PARTIES HERETO.
 


 
 
 

--------------------------------------------------------------------------------

 
 


Executed as of the date first written above.


BORROWER:


CONSOLIDATED MORTGAGE, LLC





By: /s/Todd B. Parriott 
Todd B. Parriott
President




LENDER:


DESERT CAPITAL TRS, INC.





By: /s/Stacy M. Riffe
Stacy M. Riffe
Chief Financial Officer






By execution hereof, Sandstone Equity Investors, LLC, a Delaware limited
liability company (“Sandstone”) hereby consents and agrees to this First
Amendment to Loan Agreement and agrees that the Pledge Agreement dated November
21, 2007 to which it is a party, is in full force and effect and shall remain in
full force and effect and shall continue to be the legal, valid and binding
obligation of Sandstone enforceable against Sandstone in accordance with its
terms.  Sandstone further acknowledges and agrees that the term “Indebtedness”
as defined in the Pledge Agreement includes, without limitation, the
indebtedness, liabilities and obligations of Maker to Payee evidenced by the
Note, as modified pursuant to the Modification of Note Agreement dated of even
date herewith.




SANDSTONE EQUITY INVESTORS, LLC





By: /s/Todd B. Parriott
Todd B. Parriott
President
 






 
 
 

--------------------------------------------------------------------------------

 




ANNEX 1


Modification of Note Agreement




 
 

